 



Exhibit 10.2
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (the “Agreement”) is entered into
between ZipRealty, Inc. (the “Company”), on the one hand and Gary M. Beasley
(the “Executive”) on the other hand with reference to the following facts:
WHEREAS:
     Executive was employed by the Company.
     On or about May 2, 2006 Executive and Company entered into an Employment
Agreement.
     On or about May 5, 2006 Executive and Company entered into an Executive
Proprietary Information Agreement (the “Confidentiality Agreement”).
     Company and Executive have entered into stock option agreements dated
December 14, 2001, March 6, 2002, March 29, 2004, December 16, 2004, January 3,
2006 and May 2, 2006 (collectively, the “Stock Option Agreements”), granting
Executive the option to purchase shares of the Company’s common stock
(collectively, the “Options”) subject to the terms and conditions of the
Company’s 1999 Stock Plan (the “1999 Plan”) and 2004 Equity Incentive Plan (the
“2004 Plan” and together with the 1999 Plan, the “Plans”), as applicable, and
the Stock Option Agreements.
     Executive resigned from his position with the Company on or about
January 5, 2007 (the “Termination Date”).
COVENANTS
     It therefore is agreed by and between the undersigned as follows:
     1. Each of the undersigned executes and enters into this Agreement in
consideration of each and all of the agreements made and undertaken by each of
the undersigned as follows:
     (a) The Parties agree that for purposes of determining the number of shares
of the Company’s common stock which Executive is entitled to purchase from the
Company, pursuant to the exercise of outstanding options, the Executive will be
considered to have vested only up to the Termination Date. Executive
acknowledges that as of the Termination Date, he will have vested in options for
267,249 shares, as set forth in Exhibit A.
     (b) Subject to any earlier termination of the Options that may be required
by
Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 1 of 7

 



--------------------------------------------------------------------------------



 



Section 12(c) of the 1999 Plan or Section 13(c) of the 2004 Plan, as applicable,
Executive shall be permitted an extension of time to exercise all vested Options
through December 31, 2007.
     (c) Beyond the amendments to the Options as provided for in subsection (b),
the Options will remain subject to the terms and conditions of the Plans under
which they were granted and the Stock Option Agreements.
     (d) Company agrees to pay Executive $10,000 per calendar month for a period
of twelve months beginning January 2007. Such payment shall be made via direct
deposit or other manner agreed by the parties and shall be paid by the last day
of each month such that all payments have been paid by December 31, 2007. The
payment for January 2007 shall be paid within three business days of the
Effective Date of this Agreement. In exchange for this payment, Executive agrees
to provide continued consultation to the Company for a period of twenty-four
months beginning February 1, 2007, relating to the Company’s involvement in the
following litigation matters: The United States Department of Justice v.
National Association of Realtors Civil Action No. 05C5140 and ZipRealty Inc. v.
Squire, Sanders & Dempsey, LLP, et. al. Case No. CGC 06 450765 (the
“Litigation”). Specifically, Executive agrees to provide full cooperation to the
Company relating to the Litigation by making himself reasonably available to
Company and its counsel to respond to questions from Company employees and
counsel, review information on behalf of Company or its counsel, provide
information to assist the Company and its counsel in responding to discovery
requests and preparing for depositions and trial, and to provide statements
and/or testimony as necessary (the “Litigation Consulting Services”). Executive
shall be reimbursed for any reasonable expenses, such as travel or parking,
incurred in the course of providing such consultation for the Litigation.
Executive acknowledges that this payment is not intended to compensate him for
testimony, which at all times must be truthful and accurate, but for time spent
consulting. Executive and Company agree that the Litigation Consulting Services
will not conflict with Executive’s other employment, consulting or professional
obligations. Executive understands and agrees that he is not acting as a Company
employee or service provider in providing the Litigation Consulting Services.
     (e) Upon the final date of Executive’s employment with Company, he was paid
all accrued, unused vacation and, shortly thereafter, his 2006 Bonus. Executive
acknowledges and agrees that by these payments, he received from Company each
and all of the employment benefits, compensation, wages, vacation pay, and other
monies due and owing to him from Company, except as provided herein.
     (f) Executive’s health insurance benefits ceased on the Termination Date,
subject to Executive’s right to continue his health insurance under COBRA.
Executive’s participation in all other benefits and incidents of employment
ceased on the Termination Date. Executive ceased accruing Executive benefits,
including but not limited to, vacation time and paid time off, as of the
Termination Date.
     (g) Executive shall continue to maintain the confidentiality of all
confidential and proprietary information of the Company and shall continue to
comply with the terms
Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 2 of 7

 



--------------------------------------------------------------------------------



 



and conditions of the Confidentiality Agreement between Executive and the
Company. Executive has returned all of the Company’s property and confidential
and proprietary information in his possession to the Company. By signing this
Agreement, Executive represents and declares under penalty of perjury under the
laws of the state of California that he has returned all Company property.
     2. Executive and Company agree that the foregoing consideration represents
settlement in full of all outstanding obligations owed to Executive by the
Company and its owners, related entities, officers, directors, employees,
agents, representatives and shareholders (collectively the “Company Releasees”)
and owed to the Company Releasees by the Executive. Executive, on his own
behalf, and on behalf of his respective heirs, family members, executors,
agents, assigns (collectively the “Executive Releasees”), does hereby fully and
forever release and discharge the Company Releasees and Company Releasees do
hereby fully and forever release and discharge the Executive Releasees of and
from, and agree not to sue concerning any claim, duty, obligation or cause of
action relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that either Executive Releasees or Company Releasees
may possess arising from any omissions, acts or facts that have occurred up
until and including the Effective Date of this Agreement, including without
limitation:

  a)   any and all claims relating to or arising from Executive’s employment
relationship;     b)   any and all claims relating to, or arising from,
Executive’s right to purchase, or actual purchase of shares of stock of the
Company, including, without limitation, any claims for fraud misrepresentation,
breach of fiduciary duty, breach of duty under applicable state corporate law,
and securities fraud under any state or federal law;     c)   any and all claims
under the law of any jurisdiction including, but not limited to, breach of
fiduciary duty, wrongful discharge of employment, constructive discharge from
employment, termination in violation of public policy, discrimination,
harassment, retaliation, breach of contract, both express and implied, breach of
the covenant of good faith and fair dealing, both express and implied;
promissory estoppel, negligent and intentional infliction of emotional distress,
negligent and intentional misrepresentation, negligent and intentional
interference with prospective economic advantage, unfair business practices,
defamation, libel, slander, negligence, personal injury, fraud,
misrepresentation, assault, battery invasion of privacy, false imprisonment and
conversion;     d)   any and all claims for violation of any federal, state or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Fair Labor
Standards Act, the Executive Retirement

Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 3 of 7

 



--------------------------------------------------------------------------------



 



      Income Security Act of 1974, the Worker Adjustment Retraining and
Notification Act, the Older Workers Benefit Protection Act; the California Fair
Employment and Housing Act, the California Labor Code;     e)   any and all
claims for violation of the federal or any state constitution;     f)   any and
all claims arising out of any other laws and regulations relating to employment
or employment discrimination;     g)   any claim for any loss, cost, damage, or
expense arising out of any dispute over the non-withholding or other tax
treatment of the proceeds received by Executive as a result of this Agreement;
and     h)   any and all claims for attorneys’ fees and costs.

The Company and Executive agree that the release set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any rights of defense against
and/or indemnification from claims by third parties arising from Executive’s
performance of his duties while employed by the Company; any rights arising with
respect to his vested shares or options; or any obligations incurred under this
Agreement. Further, this release does not waive any rights or claims that may
arise after the Effective Date of the Agreement and does not restrict
Executive’s right to challenge the validity of this Agreement. Nor does this
Agreement waive rights or claims that cannot be waived by agreement under state
or federal law.
     3. Executive and Company represent that each party is not aware of any
claim by him or it other than the claims that are released by this Agreement.
Executive and Company acknowledge that he/it has been advised by legal counsel
and is familiar with the provisions of California Civil Code Section 1542, which
provides as follows
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS/HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
     Executive and Company, being aware of said code section, agree to expressly
waive any rights he/it may have under the above principal or any statute or
common law principals of similar effect.
     4. Executive acknowledges that he is waiving and releasing any rights he
may have under the Age Discrimination in Employment Act of 1967 (“ADEA”) and
that this waiver and release is knowing and voluntary. Executive and the Company
agree that this waiver and release does not apply to any rights or claims that
may arise under the ADEA after the Effective Date of this Agreement. Executive
acknowledges that the consideration given for this waiver and release Agreement
is in addition to anything of
Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 4 of 7

 



--------------------------------------------------------------------------------



 



value to which Executive was already entitled. Executive further acknowledges
that he has been advised in writing that:

  a)   he should consult with an attorney prior to executing this Agreement;    
b)   he has up to twenty-one (21) days within which to consider this Agreement;
    c)   he has seven (7) days following his execution of this Agreement to
revoke the Agreement;     d)   this Agreement shall not be effective until the
revocation period has expired; and     e)   nothing in this Agreement prevents
or precludes Executive from challenging or seeking a determination in good faith
of the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties or costs from doing so, unless specifically authorized by
federal law.

     Each of the undersigned agrees that none of the releases set forth herein
releases any claims arising out of obligations set forth in this Agreement.
     5. This Agreement is effective after it has been signed by both parties and
after (8) days have passed since Executive signed the Agreement (the “Effective
Date”).
     6. The Parties agree that any and all disputes arising out of the terms of
this Agreement, their interpretation, and any of the matters herein released,
shall be subject to binding arbitration in Alameda County, California before the
American Arbitration Association under its National Rules for the Resolution of
Employment Disputes of California Code of Civil Procedure. In the event of any
legal action relating to or arising out of this Agreement, the prevailing party
shall be entitled to recover from the losing party its attorneys’ fees and costs
incurred in that action to the extent permissible by law. The parties agree that
the prevailing party in any arbitration shall be entitled to injunctive relief
in any court of competent jurisdiction to enforce the arbitration award. The
Parties hereby agree to waive their right to have any dispute between them
resolved in a court of law by a judge or jury. This paragraph will not prevent
either party from seeking injunctive relief (or any other provisional remedy)
from any court having jurisdiction over the Parties and the subject matter of
their dispute relating to Executive’s obligations under this Agreement.
     7. If any provision of this Agreement or the application thereof is held
invalid, the invalidity shall not affect other provisions or application of the
Agreement which can be given effect without the invalid provisions or
application and to this end the provisions of this Agreement are declared to be
severable.
     8. The Company makes no representations or warranties with respect to the
Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 5 of 7

 



--------------------------------------------------------------------------------



 



tax consequences of the payment of any sums to Executive under the terms of
Section 1 of this Agreement. Executive agrees and understands that he is
responsible for payment, if any, of local, state and/or federal taxes on the
sums paid hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, assessments, executions, judgments, or
recoveries by any government agency against the Company for any amounts claimed
due on account of Executive’s failure to pay federal or state taxes or damages
sustained by the Company by reason of any such claims, including reasonable
attorneys’ fees.
     9. This Agreement contains the entire agreement of the undersigned with
respect to the matters covered by this Agreement and no promise made by any
party or by an officer, attorney, or agent of any party that is not expressly
contained in this Agreement shall be binding or valid. This Agreement supersedes
any prior agreement between the parties with the exception of the
Confidentiality Agreement, the Plans and the Stock Option Agreements.
Additionally, any modification of any provision of this Agreement, to be
effective, must be in writing and signed by both parties.
     10. This Agreement shall be governed by and construed under the laws of the
State of California.
     11. This Agreement may be executed by facsimile and in counterparts, and
the counterparts, taken together, shall constitute the original.
     12. Each of the undersigned executing this Agreement on behalf of a party
represents and warrants that he or she is a duly appointed agent or duly elected
officer of the party and is fully authorized to execute this Agreement on that
party’s behalf.
     13. Each party to this Agreement has consulted with, or had the opportunity
to consult with, legal and tax counsel concerning all paragraphs of this
Agreement. Each party has read the Agreement and has been fully advised by legal
counsel with respect to the rights and obligations under the Agreement, or has
had the opportunity to obtain such advice. Each party is fully aware of the
intent and legal effect of the Agreement, and has not been influenced to any
extent whatsoever by any representation or consideration other than as stated
herein. After consultation with and advice from, or the opportunity for
consultation with and advice from, legal counsel, each party voluntarily enters
into this Agreement.

              DATED: February 1, 2007   /s/ Gary M. Beasley                  
Gary M. Beasley    
 
            DATED: February 2, 2007   ZipRealty, Inc.    
 
           
 
  By:   /s/ Richard F. Sommer    
 
           
 
      Richard F. Sommer    
 
      Chief Executive Officer    

Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 6 of 7

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Beasley – ZipRealty, Inc.
Separation Agreement and Release
Page 7 of 7

 